MALICIOUS MISCHIEF. Killing the dog of another is not.
In this case there was no written opinion, but in Thompson’s Cases, pages 51-53, the substance of what purports to be an oral opinion is given, which holds that a dog is not a beast within the meaning of the Act of 1803, chapter 9, section 2 (Shannon’s Code, sec. 6509). As the case is reported, the court admits that the language of the Act is sufficiently comprehensive to include dog®, but states that the legislature did not so intend, and that the intention was to protect the domestic animals in which the owners, by the common law, had an absolute property, and not such as are only 'the subjects of a qualified property by the same law, and such as are kept for pleasure and amusement, and that the dog- was not at common law the subject of larceny. [But in the case of State v. Brown, 9 Bax., 53, it is held that a dog-, if he have an owner, is personal property, and if of any value is the subject of larceny.]